Citation Nr: 0518027	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cysts.  

2.  Entitlement to service connection for flat feet.  

3.  Entitlement to service connection for kidney disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from October 1979 to April 
1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that she cysts, flat feet, and kidney 
disease as a result of service.  In August 2001, the 
appellant claimed that cysts were related to kidney disease.  

By rating decision, dated in February 2003, the agency of 
original jurisdiction (AOJ) denied service connection for 
body cysts, flat feet, and kidney disease.  The rating 
decision notes that service medical records did not show any 
complaints of or treatment for body cysts while in service, 
and that there was no record of treatment for flat feet or 
kidney disease during service.  

Service medical records include the following.  In November 
1979, complaints of foot pain were noted.  The impression was 
arch stress.  Another November 1979 record notes complaints 
of foot pain and increased pain in right and left ankles and 
arches.  The impression was ankle pain as a result of arch 
pain.  Arch "cookies" were prescribed.  

In January 1980 complaints of abdominal pain about the right 
lower quadrant extending to midline were noted.  The 
assessments were rule out gonorrhea, endometriosis and a 
urinary tract infection.  Another record, dated in January 
1980, reflects complaints of abdominal pain with marching.  
Tenderness over the lower abdomen on both sides and no 
palpable masses were noted.  The impression was 

abdominal cramps.  A February 1980 record notes complaints of 
abdominal pain.  In March 1980, she had incision and drainage 
of an abscess below the right ear.  The examiner noted that 
she had developed an infection in the lobe of the right ear 
apparently from earrings.  The impression was cellulitis 
below the right ear.  A May 1980 record notes complaints of 
ankle and foot pain from irritation with new boots.  In July 
1980, a lump on the right ear was noted.  The record notes 
the abscess was to be drained and removed.  In August 1980, 
the examiner noted a cyst on the right ear.  Records dated in 
September 1980, reflect treatment for a cyst on the right ear 
lobe and behind the right ear.  At separation in March 1981, 
the examiner noted the appellant was anemic.  

A March 1988 private record notes a small sebaceous 
cyst/lesion behind the left ear and on the right side of her 
face just anterior to the ear.  A July 1989 private record 
notes swelling of both feet and ankles.  A January 1990 
private record of treatment reflects a diagnosis of nephrotic 
syndrome, etiology unknown.  A biopsy in February 1990 
revealed focal segmental glomerulosclerosis and hyalinosis.  
A May 1990 record notes complaints of cysts.  The diagnosis 
was folliculitis resolving.  A January 1992 record notes a 
large cyst.  The impression was perirectal abscess.  

The appellant has not been afforded a VA examination and 
there is insufficient evidence to make a determination as to 
whether cysts, flat feet, or kidney disease is related to 
service.  38 C.F.R. § 3.326.

The Board notes that in February 2002, the AOJ requested 
verification from the service department of all dates of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  The verification has not been 
associated with the claims file.  

In correspondence, received in June 2004, the appellant 
stated that she had private treatment for a cyst on June 24, 
2004.  The record of treatment has not been associated with 
the claims file.  




To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the 
appellant for VA examination(s) to 
determine the nature and etiology of any 
identified disorder associated with 
cysts, flat feet, or kidney disorder.  
The examiner should respond to the 
following:  1) Is it at least as likely 
as not that cysts, flat feet, or kidney 
disease is related to service?  2) If a 
kidney disorder is related to service, 
are cysts secondary to the kidney 
disorder?  The examiner(s) should review 
the claims file.  A complete rationale 
should accompany any opinion provided.  

2.  The AOJ should obtain verification 
of all periods of ACDUTRA and INACDUTRA.  
Any verification documents should be 
associated with the claims file.  

3.  The AOJ should request that the 
appellant provide any relevant private 
records of treatment, to include the 
June 24, 2004 records related to 
treatment for cysts.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




